Title: From John Quincy Adams to Thomas Boylston Adams, 16 November 1809 to 28 November 1809
From: Adams, John Quincy
To: Adams, Thomas Boylston



N: 3.
c
St: Petersburg 16/28 November 1809.

My last Letter brought our good Ship Horace to anchor safe in the Road of Elseneur—on the 28th: of September.—At that place we were detained a full week, by adverse winds—Having been informed upon my landing there, that the king of Denmark, and his principal Minister, Count Bernstorff, were both absent from Copenhagen, I gave up, in the first instance the intention of going thither—But having received from several masters of vessels and Supercargoes detained there a very urgent letter requesting me to come, I went with Mr: Smith, and made an attempt to see the Minister, who was not at Copenhagen, but at his Country Seat, a few miles distant from the City—He was however, unfortunately absent from home, and I could not wait for his return—I saw however Mr: Saabye the American Consul at Copenhagen, and wrote him a letter containing a representation in behalf of the Americans detained requesting him to lay it before the Danish Government, which he promised he would do—It was on the 30th: of September that I went to Copenhagen—The next day, I returned to Elseneur—and the morning after, embarked again, on board the ship.
We lay wind-bound in Elseneur Roads untill the morning of 5 October, with two Danish Pilots on board—One to carry us over the grounds—and the other to conduct us up the Baltic and the gulph of Finland—From Elseneur to Copenhagen the distance by water is about 25 of our miles, coast-wise, along the shores of a beautiful Country interspersed with villages, Country Seats and Palaces, on the island of Zealand, and all the way within sight of the Swedish Coast, which though more remote from the eye, presents a variety of pleasant prospects, and one or two considerable sea-ports towns, on the passages—Nearly about mid-way, lies a small island, now belonging to Sweden, called Hveen, formerly the residence of the celebrated Danish Astronomer Tycho Brahe, and where his Observatory was situated. I was told that the ruins of this building were still to be seen, but they were not discerned by us—A few farm-houses and fishing-huts, a Church, and the dwelling-house of the Swedish nobleman now the proprietor of the island, were the substitutes which we could discover, and were obliged to content ourselves with instead of the astronomical ruins.—One morning while we were yet anchored at Elseneur, we saw a British Ship of the line, laying anchored under this island of Hveen—Soon after, a ship came down from under her guns, and with out shewing any colours kept close upon the Swedish shore, apparently with an intention to pass the Castle without stopping: five or six guns from the batteries at Elseneur, which were successively fired at her, not having proved sufficient to bring her to, three large flat-bottomed gun boats full of man were sent out after her from the harbour; and notwithstanding an attempt on her part to turn back, and get under the guns of the Man of War, they took and brought her in—The two decker then came down and anchored a-breast of us, and within the reach of Cannon shot; but gave us no further trouble—The ship taken was the Concordia of New-York. For the attempt to pass the Castle, she was detained and sent to Copenhagen, since which I have not heard what has been her fate.
The passage of the Sound, widens very gradually between Elseneur and Copenhagen. Abreast of this latter city lies a small island called Amagar, then North of that an island called Saltholm, beyond which is the town of Malmö, on the main-land of Sweden—Between the islands of Amagar and Saltholm, is a very narrow passage, through which ships bound up the Baltic are obliged to pass, with shoal water on both sides of the passage. This is called going over the grounds—At the narrowest part of this passage, two guns, the second loaded with shot, fired from a floating battery of three hulks of Man of War, compelled us to come to anchor in the middle of the channel, untill an Officer came on board; and examined the ships papers—After three other visits of the same kind, from other gun-boats and armed ships, we succeeded in getting over the grounds, and entered the Baltic Sea—The 6th: of October, we successively came in sight of the islands of Moën—Rügen—and Bornholm—The last of which became a memorable island to us—For during ten days and nights we were beating to and fro in sight of it, without advancing so much as a league upon our voyage—Great part of the time with a constant succession of violent squalls of rain, hail and snow, flat calms and strong gales; a torment of a Sea, and a current as adverse to us as the wind—It now got to be the middle of October—The Captain, who had been eleven voyages to St: Petersburg—who dreaded the gulph of Finland infinitely more than the Baltic; and a harbour closed against us by the ice, at Cronstadt, still more than the gulph of Finland, absolutely despaired of reaching his destined Port this Winter—The Elseneur Pilot, who had been thirty-six voyages to Petersburg, was yet more despairing than the Captain; both were very urgent to give up the attempt of reaching St: Petersburg this Season, and desirous of putting back, and going to Kiel in Holstein—from which we should have had before us, at this Season of the year a journey by land of 1500 miles, the best part of which is that which you know by experience, from Hamburg to Berlin—In the midst of our difficulties the Captain fell sick, and was confined to his bed several days—After resisting as long as the perseverance of my Spirit would carry me, the propensity of both Captain and Pilot to turn back, I finally gave up the contest, on condition that if before we should reach Kiel a favourable change in the wind and weather should occur, we should avail ourselves of it, and turn again towards our true destination—I cannot but reproach myself for this momentary compliance; as it indicated a flexibility which ought not to belong to me—But I had objects on board, more precious to me than my own life, and there was some reason for shrinking from a risk of the ship and Cargo, which was not mine, and which was the special trust of the Captain—These motives which were my only ones for consenting to turn back, still appear to me strong, but I ought not to have yielded to them—No material evil however resulted from this fault of mine—The case upon which I had Stipulated for a resumption of our proper course occurred within forty-eight hours after we turn’d back—The Eastern Gales subsided into a calm after we had retreated from them about thirty leagues—They were soon after succeeded by Western Winds, which though accompanied with gloomy skies and foul weather, brought us rapidly towards our Port—The eleventh day after we had first passed the island of Bornholm we came by it the second time on the 16th: of October.
This Bornholm is one of the seven Islands which constitute the kingdom of Denmark. The other six are Zealand, Funen, (or rather Fyen) Langaland, Laland, Falster, and Moën; a cluster, which lie contiguous to each other at the entrance of the Baltic. Bornholm is more distant from the rest, and about twenty leagues up what is called the Baltic Sea. Upon our retrograde course, we paid a visit to this island; after having been about fifteen miles beyond, and in constant sight of it for eight days—It has no harbour for vessels of the depth of Water which we drew; but there are in different parts of the Coast anchoring grounds which afford shelter from particular winds—near one of its extremities, are two miniature islands called Christiansoe and Fredericsholm, between which is a narrow channel of deep water, where ships in case of extremity are sometimes admitted, and where they lie moored to both the Shores. The width of the passage between these two islands is less than 200 feet, and the islands themselves are not a quarter of a mile in circumference—We might have gone in there; but the Captain thought the risk too great—On the 13th: of October then, we bore down upon the island of Bornholm, and passing close under those of Christiansoe and Fredericksholm—lay to for the night, between a heavy gale and a dead calm, under the highest land of Bornholm. Saturday morning the 14th: we hoisted a signal for a boat from the shore; for we were destitute of many articles of provisions, and not overstock’d even with fresh water—It was sometime before a boat came out to us, for they took us for a British armed ship, shewing false colours—However one boat having ventured out, when they found who and what we really were, they reported us to the shore, and during the remainder of the day, I had a succession of messages, and Officers specially sent from the Governor of the Island, offering us every assistance and supply that it could afford, with the most obliging and urgent invitations to come on shore—not only to myself, but to the Ladies, whom he particularly invited to a Ball, for the evening of the next day.
(La suite ci après.)
